Case 18-30792   Doc 31   Filed 03/01/19 Entered 03/01/19 16:30:35   Desc Main
                           Document     Page 1 of 6
Case 18-30792   Doc 31   Filed 03/01/19 Entered 03/01/19 16:30:35   Desc Main
                           Document     Page 2 of 6
Case 18-30792   Doc 31   Filed 03/01/19 Entered 03/01/19 16:30:35   Desc Main
                           Document     Page 3 of 6
Case 18-30792   Doc 31   Filed 03/01/19 Entered 03/01/19 16:30:35   Desc Main
                           Document     Page 4 of 6
Case 18-30792   Doc 31   Filed 03/01/19 Entered 03/01/19 16:30:35   Desc Main
                           Document     Page 5 of 6
Case 18-30792   Doc 31   Filed 03/01/19 Entered 03/01/19 16:30:35   Desc Main
                           Document     Page 6 of 6
